DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 17, 2020 and May 29, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 11-14 and 18, drawn to Gripper Jaws.
Group II, claim(s) 15-17 and 19, drawn to Blades.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. Specifically, Group I requires a gripping surface, an attachment section, ribs, recesses, a concave protuberance and a dome-like elevation, which are not required by Group II. And, Group II requires blades having free ends having an acute angle and a contour line having a depression formed as a continuously curved line, further including a cutting direction, a cutting plane and first and second curvatures, which are not required by Group I.  Thus, the groups do not share the same or corresponding technical feature and require different fields of searches including different classes/subclasses or electronic resources, employing different search strategies or search queries.
During a telephone conversation with Elizabeth Richter on April 26, 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 11-14 and 18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-17 and 19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ribs traveling into the recesses of an opposite one of the opposite gripper jaws (as in claim 11), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation " the installation state" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 also discloses that, “the ribs can travel into the recesses of an opposite one of the opposite gripper jaws depending on a thickness of the cable to be gripped…” However, it is not clear how the ribs can travel into the recesses depending on a thickness of the cable. Figures 7, 8 and 25 all show that when a cable is inserted, the ribs of the jaws are prevented from traveling into the recesses of an opposite one of the opposite gripper jaws. Thus, if a cable having a thickness, as shown in Figures 7, 8 and 25 is provided, how do the ribs travel into the recesses of an opposite one of the opposite gripper jaws? Furthermore, if a cable having a larger thickness or even a slightly smaller thickness is provided, how do the ribs travel into the recesses of an opposite one of the opposite gripper jaws as required by the claims? The examiner recommends further defining that each of the ribs have a height defining a vertical axis which is perpendicular to the longitudinal direction of the cable, wherein the vertical axis of opposite ribs of opposite gripper jaws are (either); not colinear to each other or are parallel to each other. Such a limitation further clarifies the structure of the device without being restricted to a certain type of cable thereby allowing one to more clearly understand the scope of the claim. 
Allowable Subject Matter
Claims 11-14 and 18  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner's statement of reasons for allowance: The present invention pertains to gripper jaws. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing that; the recess base has a dome-like elevation in relation to a longitudinal cross-section of the recess in the region of the protuberance, which dome-like elevation is curved in opposite directions to an associated marginal edge of the protuberance when viewed in cross-section, having a height above a level of the region of the recess base adjoining the elevation, which height corresponds to a third to a fifth of a greatest depth of the recess (as in claim 11), together in combination with the rest of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art consists of Hofmann et al. (2010/0101379), Zinser (2016/0226229) and Richards (3879981). 
Hofmann et al. disclose gripper jaws (9) each having a gripping surface (1) and an attachment extension (3 and/or 4, Figure 2), wherein ribs (formed as the teeth on 1) running transversely to a longitudinal direction of a cable/workpiece to be gripped in an installation state are formed on the gripping surface (Figure 1), with groove-like recesses (7) running accordingly therebetween, which recesses have a recess base, wherein in the installation state of the gripper jaws, the ribs can travel into the recesses of an opposite one of the opposite gripper jaws depending on a thickness of the cable/workpiece to be gripped (Figure 1), but lacks, wherein all the ribs of both opposite gripper jaws in the installation state have a concave protuberance on a part of their longitudinal extension, wherein the recess base is configured to be variously deep over the length of each recess, wherein the recess base in a region of the protuberance has a smallest depth and wherein the recess base has a dome-like elevation in relation to a longitudinal cross-section of the recess in the region of the protuberance, which dome-like elevation is curved in opposite directions to an associated marginal edge of the protuberance when viewed in cross-section, having a height above a level of the region of the recess base adjoining the elevation, which height corresponds to a third to a fifth of a greatest depth of the recess.
Zinser discloses gripper jaws (4 and 8) for an insulation stripper (1) each having a gripping surface (15a and 15b, Figure 2) and an attachment extension (formed directly below 15a and 15b respectively), wherein ribs (teeth on 15a and 15b respectively) running transversely to a longitudinal direction of a cable to be gripped in the installation state are formed on the gripping surface (Figure 3), with groove-like recesses (spaces therebetween) running accordingly therebetween, which recesses have a recess base, but lacks, all the ribs of both opposite gripper jaws in the installation state have a concave protuberance on a part of their longitudinal extension, wherein the recess base is configured to be variously deep over the length of each recess, wherein the recess base in a region of the protuberance has a smallest depth and wherein the recess base has a dome-like elevation in relation to a longitudinal cross-section of the recess in the region of the protuberance, which dome-like elevation is curved in opposite directions to an associated marginal edge of the protuberance when viewed in cross-section, having a height above a level of the region of the recess base adjoining the elevation, which height corresponds to a third to a fifth of a greatest depth of the recess.
Richards discloses gripper jaws (11 and 16) having ribs (teeth) that can travel into recesses (12 or 17) of an opposite one of the opposite gripper jaws (Figure 1),  wherein all the ribs of both opposite gripper jaws in the installation state have a concave protuberance (at 21 and/or at 22) on a part of their longitudinal extension (Figures 1 and 2), but lacks, wherein the recess base is configured to be variously deep over the length of each recess, wherein the recess base in a region of the protuberance has a smallest depth and wherein the recess base has a dome-like elevation in relation to a longitudinal cross-section of the recess in the region of the protuberance, which dome-like elevation is curved in opposite directions to an associated marginal edge of the protuberance when viewed in cross-section, having a height above a level of the region of the recess base adjoining the elevation, which height corresponds to a third to a fifth of a greatest depth of the recess.
Thus, the examiner notes that the allowable features discussed above, in conjunction with other features, as claimed in claim 11, were neither found to be disclosed, nor suggested by the prior art of record. Thus, the structure discussed above has been determined to be patentably distinct over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723